Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 4, 11, and 18 have been amended, claim 2-3 and 12-13 have been canceled. Claims 1, 4-11, and 14-20 are allowed. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James M Campbell (Attorney Regi. No: 69087) on 7/28/21. 
The independent claim 1-4, 11-13, and 17-18 have been amended as follows:
1.	(Currently Amended) A controller for HVAC equipment of a plant, the controller comprising a processing circuit configured to:
predict an impact of a time delay of the plant on a performance variable received as feedback from the plant, wherein the time delay is an amount of time that elapses between:
a first time at which the HVAC equipment performs a transition between an on
state and an off-state; and 
a second time at which the performance variable begins to change as a result of
the transition or changes by an amount exceeding a threshold as a result of the transition;

use the artificially increased or decreased value of the performance variable in on-off feedback control to operate the HVAC equipment, wherein the on-off feedback control comprises transitioning the HVAC equipment or a stage of the HVAC equipment between the on-state and the off-state based on a setpoint value.
2.	(Canceled) 
3.	(Canceled) 
4.	(Currently Amended) The controller of Claim 1, wherein the on-off feedback control comprises deadband control and the controller is configured to transition the HVAC equipment or [[a]]the stage of the HVAC equipment between [[an]]the on-state and [[an]]the off-state based on [[a]]the setpoint value and a deadband value. 
11.	(Currently Amended) A method for performing on-off control for a plant, the method comprising:
predicting an impact of a time delay of the plant on a performance variable received as feedback from the plant, wherein the time delay is an amount of time that elapses between:
a first time at which HVAC equipment performs a transition between an on-state and an off-state; and
a second time at which the performance variable begins to change as a result of the transition or changes by an amount exceeding a threshold as a result of the transition;
artificially increasing or decreasing a value of the performance variable using an adjustable time delay parameter to at least partially negate the impact of the time delay on the performance variable; and
using the artificially increased or decreased value of the performance variable in on-off feedback control to operate the HVAC equipment, wherein the on-off feedback control comprises transitioning the HVAC equipment or a stage of the HVAC equipment between the on-state and the off-state based on a setpoint value.

13.	(Canceled) 
17.	(Currently Amended) The method of Claim [[12]]11, further comprising:
perturbing an input to the plant;
observing a dynamic response of the plant to the perturbed input; and
obtaining the adjustable time delay parameter based on the dynamic response of the plant.
18.	(Currently Amended) A system for controlling a plant, the system comprising:
HVAC equipment that operates to affect a performance variable of a plant; and
a controller comprising a processing circuit configured to:
predict an impact of a time delay of the plant on the performance variable received as feedback from the plant, wherein the time delay is an amount of time that elapses between:
a first time at which the HVAC equipment performs a transition between an on-state and an off-state; and
a second time at which the performance variable begins to change as a result of the transition or changes by an amount exceeding a threshold as a result of the transition;
artificially adjust a value of the performance variable using an adjustable time delay parameter to at least partially negate the impact of the time delay on the performance variable; and
use the artificially adjusted value of the performance variable in on-off feedback control to operate the HVAC equipment, wherein the on-off feedback control comprises transitioning the HVAC equipment or a stage of the HVAC equipment between the on-state and the off-state based on a setpoint value.

					Allowable Subject Matter
4.	Claims 1, 4-11, and 14-20 are allowed. 
          	The following is an examiner’s statement of reasons for allowance for claim 1:  

	Moore (US PG Pub: 2012/0117995) appears to teach wherein the adjustable time delay parameter is an amount of time that elapses between: a first time at which the HVAC unit transitions between an on-state and an off-state; and a second time at which the performance variable begins to change as a result of the transition.
	 None of the prior art on record taken either alone or in obvious combination disclose use of artificially increased or decreased value of the performance variable using the adjustable time delay in on-off feedback control to operate the HVAC equipment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
5. 	Claims 4-10 are allowed due to their direct/indirect dependency on claim 1.
6. 	Independent Claim 11, and 18 recites the same allowable subject matter as Claim 1. Therefore, independent claim 11, 18 and their respective dependent claims 14-17, and 19-20 are also allowed.

Conclusion
                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116